Exhibit 10.1

 



EXECUTIVE EMPLOYMENT AGREEMENT

AVID TECHNOLOGY, INC.

This Executive Employment Agreement (this “Agreement”) is entered into as of
July 21, 2009, by and between Avid Technology, Inc., a Delaware corporation with
its principal executive offices at Avid Technology Park, One Park West,
Tewksbury, Massachusetts 01876 (the “Company”), and Christopher C. Gahagan
(“Executive”).

Article 1. Services

1.1.      Service. Commencing on July 21, 2009 (the “Effective Date”) and
throughout the Term (as defined below), Executive shall serve as Senior Vice
President of Products upon the terms and conditions set forth below.

1.2.      Duties. During the Term, Executive agrees to perform such executive
duties consistent with his position as may be assigned to him from time to time
by the Board of Directors of the Company (the “Board” or “Board of Directors”),
the Chief Executive Officer or the Chief Administrative Officer and to devote
his full working time and attention to such duties.

1.3.      No Conflicting Commitments. During the Term, Executive will not
undertake any commitments, engage or have an interest in any outside business
activities or enter into any consulting agreements which, in the good faith
determination of the Chief Executive Officer, conflict with the Company’s
interests or which might reasonably be expected to impair the performance of
Executive’s duties as a full-time employee of the Company. Notwithstanding the
foregoing, Executive may pursue personal interests (including, without
limitation, industry, civic and charitable activities) and attend to his
personal investments, so long as such activities do not interfere with the
performance of his duties hereunder.

Article 2. Term

2.1.      Term. The term of this Agreement (the "Term") shall commence on the
Effective Date and shall expire on July 21, 2012 unless the Term is:

2.1.1    extended pursuant to the provisions of this Section 2.1; or

2.1.2    terminated when the Executive’s employment terminates pursuant to
Section 4.1 hereof;

provided, however, that notwithstanding the foregoing, the Term shall continue
to automatically be extended for periods of one (1) year so long as neither
party provides written notice to the other of its intent to terminate by a date
which is at least one hundred and eighty (180) days prior to the then-current
expiration date of the Agreement, and, provided further, that (i) in the event
that a Change-in-Control of the Company (as defined in Section 4.2.2) should
occur during the twelve (12) months prior to the end of the then-current Term
and Executive is still an employee of the Company at that time, then the Term
shall be deemed to expire on the date that is twelve (12) months after the date
of such Change-in-Control of the Company, (ii) in the event a

 

 

 



--------------------------------------------------------------------------------

Potential Change-in-Control Period (as defined in Section 4.2.6) exists within
the twelve (12) months prior to the end of the then-current Term and Executive
is still an employee of the Company as of that date, the Term shall be deemed to
expire on the date that is twelve (12) months after the commencement of such
Potential Change-in-Control Period and (iii) the expiration of the Term shall
not adversely affect Executive’s rights under this Agreement which have accrued
prior to such expiration. For the avoidance of doubt, if a Potential
Change-in-Control Period shall commence in the twelve (12) months prior to the
end of the then-current Term and a Change-in-Control of the Company shall also
occur during such twelve (12) month period, and if Executive is still an
employee of the Company on the date of the Change-in-Control of the Company, the
Term shall be deemed to expire twelve (12) months after the date of such
Change-in-Control. Unless the services of the Executive have terminated prior to
or upon the end of the Term in accordance with the provisions of this Agreement,
from and after the end of the Term, Executive shall be an employee-at-will.

Article 3. Payments

3.1.      Base Compensation. During the Term, the Company shall pay Executive an
annual base salary (the “Base Salary”) of Four Hundred Thousand Dollars
($400,000), payable in regular installments in accordance with the Company’s
usual payment practices. The Base Salary shall be reviewed by the Compensation
Committee of the Board during the Term.

3.2.      Incentive Payments. Commencing with the Company’s fiscal year ending
December 31, 2009 and thereafter during the remainder of the Term, Executive
shall be eligible to participate in an annual performance bonus plan pursuant to
which, as of the Effective Date, he shall be eligible to receive a target annual
bonus equal to One Hundred percent (100%) of his then Base Salary (the “Target
Bonus”) for full attainment of his performance objectives (which may include
Company-wide objectives), with a maximum annual bonus equal to One Hundred
Thirty Five percent (135%) of his then Target Bonus for extraordinary
performance on all or nearly all of his performance objectives (the “Annual
Incentive Bonus”). Notwithstanding the foregoing, for the Company’s fiscal year
ending December 31, 2009, achievement of the Annual Incentive Bonus shall be on
a pro-rata basis for the period following the Effective Date only.

Should Executive voluntarily terminate his employment after December 31 of any
calendar year during the Term but prior to the date any bonus payments for such
year are made by the Company, Executive shall remain eligible to receive his
bonus payment to the extent earned when paid by the Company to all other
Executives.

 

3.3.

Equity Grant.

3.3.1.   Option Grant. On the Effective Date, pursuant to a stock option
agreement, Executive will be awarded an option to purchase two hundred thousand
(200,000) shares of Avid Technology, Inc. common stock (the “Stock Option”). The
exercise price will be the closing price of the stock on the Effective Date.

(i)  Fifty Thousand (50,000) shares of the Stock Option will vest on a
time-based schedule, twenty-five percent (25%) of which will vest on the first
twelve-month anniversary of the Effective Date and the remaining seventy-five
percent (75%) will vest in equal increments every three (3) months thereafter
ending on the fourth

 

2

 



--------------------------------------------------------------------------------

anniversary of the Effective Date, as long as Executive is employed by the
Company on each such vesting date.

(ii)  One HundredFifty Thousand (150,000) shares of the Stock Option will vest
on a performance-based schedule, as follows, as long as Executive is employed by
the Company on each such vesting date:

(a)  Fifty Thousand (50,000) shares of the Stock Option will vest at the end of
the first twenty (20) consecutive trading day period following the Effective
Date during which the common stock of the Company, as quoted on NASDAQ (or on
such other exchange as such shares may be traded), trades (without regard to the
closing price) at a price per share of at least $35.00, as adjusted for stock
splits and stock dividends; and

(b)  An additional Fifty Thousand (50,000) shares of the Stock Option will vest
at the end of the first twenty (20) consecutive trading day period following the
Effective Date during which the common stock of the Company, as quoted on NASDAQ
(or on such other exchange as such shares may be traded), trades (without regard
to the closing price) at a price per share of at least $50.00, as adjusted for
stock splits and stock dividends.

(c)  Fifty Thousand (50,000) shares of the Stock Option (the “ROE Option
Shares”) will vest in accordance with the following table (as long as Executive
is employed by the Company on each such vesting date), based upon improvement in
the Company’s Return on Equity, or ROE (as defined below), in calendar year
periods, commencing with calendar year 2009. Improvements for each calendar year
shall be measured against a baseline ROE for the 12-month period ended September
30, 2007 (“Baseline”).

 

ROE Percentage Point Improvement in Calendar Year Compared to Baseline

Percentage of

ROE Option

Shares to Vest

 

 

14%

100%

12%

90%

10%

75%

8%

60%

6%

45%

4%

30%

2%

15%

0%

0%

 

 

3

 



--------------------------------------------------------------------------------

ROE determinations for each period will be made by the Board of Directors, or a
duly authorized committee thereof, promptly following the date the Company files
its annual report on Form 10-K with the Securities and Exchange Commission for
that period and will be based upon the Company’s audited financial statements
for the applicable calendar year and the unaudited financial statements for the
Baseline period. The ROE Option Shares, if any, that are not vested as of the
date that the Board makes the final determination of ROE for the seventh
calendar year (2015) shall be forfeited.

“Return on Equity” or “ROE” shall be determined using the Company’s non-GAAP net
income as published in an earnings release, adding the provision for income
taxes and subtracting the non-GAAP related tax adjustments for the applicable
period and dividing by the average common stockholder equity during the same
period.

 

Notwithstanding the foregoing, the ROE Option Shares will vest in full at the
end of the first twenty (20) consecutive trading day period following the
Effective Date during which the common stock of the Company, as quoted on NASDAQ
(or on such other exchange as such shares may be traded), trades (without regard
to the closing price) at a price per share of at least $101.68, as adjusted for
stock splits and stock dividends.

 

3.3.2.   RSU Grant. Effective as of the Effective Date, pursuant to a restricted
stock unit agreement, Executive will be granted Thirty Thousand (30,000)
restricted stock units (the “Restricted Stock Unit Grant”), with each unit
representing the right to receive one share of the Company’s common stock, said
restricted stock units to vest in equal twenty-five percent (25%) increments on
each of the first four (4) anniversaries of the Effective Date, as long as
Executive is employed by the Company on each such vesting date.

3.4.      Benefits; Expenses. During the Term, the Company shall provide
Executive and his dependents with medical insurance and such other cash and
noncash benefits, on the same terms and conditions, as amended from time to
time, as are generally made available by the Company to its full-time executive
officers. Executive shall be entitled to four (4) weeks of paid vacation per
year. The Company shall pay, or reimburse Executive for, all business expenses
incurred by Executive which are related to the performance of Executive's
duties, subject to timely submission by Executive of payment or reimbursement
requests and appropriate documentation, in accordance with the Company’s
reimbursement policies.

3.5.      Participation in Equity Incentive Plans. During the Term, in addition
to the Stock Option and Restricted Stock Unit Grant, Executive shall be entitled
to participate in the Company’s stock incentive plans to the extent and in the
manner determined by the Board of Directors in its absolute discretion.

Article 4. Termination

 

4.1.

Termination. Executive’s employment hereunder shall terminate upon the
occurrence of any

 

4

 



--------------------------------------------------------------------------------

of the following events:

4.1.1.   Immediately upon the Executive’s death;

4.1.2.   The termination of the Executive’s employment by the Company for
Disability (as defined below), to be effective immediately upon delivery of
notice thereof;

4.1.3.   The termination of Executive’s employment by the Company for Cause (as
defined below), to be effective immediately upon delivery of notice thereof;

4.1.4.   The termination of Executive’s employment by the Company without Cause
and not as a result of Executive’s death or Disability, to be effective thirty
(30) days after the Company delivers written notice thereof to the Executive;

4.1.5.   The termination of Executive’s employment by Executive without Good
Reason (as defined below), to be effective thirty (30) days after Executive
delivers written notice thereof from Executive to the Company; or

4.1.6.   The termination of Executive’s employment by Executive with Good Reason
(as defined below), to be effective as set forth below.

 

4.2.

For purposes of this Agreement, the following definitions shall apply:

4.2.1.   “Cause” shall mean (i) Executive’s continued failure to perform (other
than by reason of death or illness or other physical or mental incapacity) his
duties and responsibilities as assigned by the Chief Executive Officer, Chief
Administrative Officer or Board in accordance with Section 1.2 above, which is
not remedied after thirty (30) days’ written notice from the Company (if such
failure is susceptible to cure), (ii) a breach by the Executive of this
Agreement or any other material written agreement between Executive and the
Company, which is not cured after ten (10) days’ written notice from the Company
(if such breach is susceptible to cure), (iii) Executive’s gross negligence or
willful misconduct, (iv)  Executive’s material violation of a material Company
policy (for purposes of this clause, the Company’s Code of Business Conduct and
Ethics shall be deemed a material Company policy), which is not cured after ten
(10) days’ written notice from the Company (if such violation is susceptible to
cure), (v) fraud, embezzlement or other material dishonesty with respect to the
Company, (vi) conviction of a crime constituting a felony (which shall not
include any crime or offense related to traffic infractions or as a result of
vicarious liability) or conviction of any other crime involving fraud,
dishonesty or moral turpitude or (vii) failing or refusing to cooperate, as
reasonably requested in writing by the Company, in any internal or external
investigation of any matter in which the Company has a material interest
(financial or otherwise) in the outcome of the investigation.

4.2.2.    “Change-in-Control of the Company” shall be deemed to have occurred
only if any of the following events occur:

(i)  The acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of

5

 



--------------------------------------------------------------------------------

Rule 13d-3 promulgated under the Exchange Act) of 30% or more of either (a) the
then outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (b) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this section, the following acquisitions shall not constitute a
Change of Control: (A) any acquisition directly from the Company, (B) any
acquisition by the Company, (C) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any corporation
controlled by the Company, or (D) any acquisition pursuant to a transaction
which satisfies the criteria set forth in clauses (a) and (b) of Section
4.2.2(iii); or

(ii)  Individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Effective Date whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

(iii)  Consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the operating assets of the
Company (a “Business Combination”), in each case, unless, following such
Business Combination, (a) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such Business Combination beneficially own, directly or indirectly, more than
40% of, respectively, the then-outstanding shares of common stock (or other
equity interests, in the case of an entity other than a corporation), and the
combined voting power of the then-outstanding voting securities of the
corporation or other entity resulting from such Business Combination (which as
used in this section shall include, without limitation, a corporation or other
entity which as a result of such transaction owns all or substantially all of
the Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership immediately prior to such
Business Combination of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, as the case may be, and (b) no Person (excluding any
corporation or other entity resulting from such Business Combination or any
employee benefit plan (or related trust) of the Company or such corporation

 

6

 



--------------------------------------------------------------------------------

resulting from such Business Combination) beneficially owns, directly or
indirectly, 30% or more of, respectively, the then outstanding shares of common
stock (or other equity interests, in the case of an entity other than a
corporation) of the corporation or other entity resulting from such Business
Combination, or the combined voting power of the then-outstanding voting
securities of such corporation or other entity;

 

provided, however, that as used in Sections 2.1.2, 4.2.6, 4.3 and Article 5, a
“Change-in-Control of the Company” shall be deemed to occur only if any of the
foregoing events occur and such event that occurs is a “change in the ownership
or effective control of a corporation, or a change in the ownership of a
substantial portion of the assets of a corporation” as defined in Treasury Reg.
§ 1.409A-3(i)(5).

 

4.2.3.   “Date of Termination” shall mean the date of Executive’s “separation
from service” with the Company, as determined under Treasury Reg. § 1.409A-1(h).

4.2.4.   “Disability” shall mean Executive’s absence from the full-time
performance of his duties with the Company for more than one hundred and eighty
(180) days during a three hundred and sixty-five (365) day period as a result of
incapacity due to mental or physical illness, as a result of which Executive is
deemed “disabled” by the institution appointed by the Company to administer its
long-term disability plan (or any successor plan).

4.2.5.   “Good Reason” shall mean any material breach of this Agreement by the
Company or the occurrence of any one or more of the following without
Executive’s prior express written consent: (i) a material diminution in
Executive’s authority, duties or responsibility from those in effect as of the
Effective Date; (ii) a material diminution in Executive’s Base Salary as in
effect on the Effective Date or as may be increased from time to time, other
than a reduction which is part of an across-the board proportionate reduction in
the salaries of all senior executives of the Company imposed because the Company
is experiencing financial hardship (provided such reduction is not more than
twenty percent (20%) and does not continue for more than twelve (12) months);
and (iii) a material change in Executive’s office location (it being agreed that
as of the Effective Date such office location shall be deemed to be Tewksbury,
Massachusetts); provided, however, that a termination for Good Reason by
Executive can occur only if (a) Executive has given the Company a written notice
of the existence of a condition giving rise to Good Reason within ninety (90)
days after the initial occurrence of the condition giving rise to Good Reason
and (b) the Company has not cured the condition giving rise to Good Reason
within thirty (30) days after receipt of such notice. A termination for Good
Reason shall occur thirty (30) days after the end of such thirty (30) day cure
period.

4.2.6.   A “Potential Change-in-Control Period” shall be deemed to exist (i)
commencing upon the date on which the Company shall have announced that it has
entered into a merger, acquisition or similar agreement, the consummation of
which would result in the occurrence of a Change-in-Control of the Company and
ending on the earlier of (a) the date on which the transaction governed by such
agreement has been consummated or (b) the Company shall have announced that it
has terminated such agreement, or (ii) commencing on the date on which any
Person shall publicly announce an intention to take actions which if

 

7

 



--------------------------------------------------------------------------------

consummated would constitute a Change-in-Control of the Company and ending on
the earlier of (a) the date on which such actions have caused the consummation
of a Change-in-Control of the Company or (b) such Person shall publicly announce
the termination of its intentions to take such actions.

4.2.7.   “Pro Ration Percentage” shall mean the amount, expressed as a
percentage, equal to the number of days in the then current fiscal year through
the Date of Termination, divided by three hundred and sixty-five (365).

4.2.8.   “Termination Bonus Amount” shall mean the greater of (i) Executive’s
highest Annual Incentive Bonus earned in the two most recent full fiscal years
preceding the Date of Termination, or (ii) One Hundred percent (100%) of
Executive’s Base Salary in effect as of the Date of Termination.

 

4.3.

Adjustments Upon Termination.

4.3.1.   Death or Disability. If during the Term, Executive’s employment with
the Company terminates pursuant to Section 4.1.1 or Section 4.1.2, subject to
the general release requirement in Section 4.5, the Company shall pay to
Executive or Executive’s heirs, successors or legal representatives, as the case
may be, Executive’s Base Salary in effect as of the date Executive’s employment
with the Company terminates (less, in the case of a termination of employment as
a result of Disability, the amount of any payments made to the Executive under
any long-term disability plan of the Company). Such payments shall be made in
accordance with Section 3.1 over the 12-month period that commences on the Date
of Termination; provided that if termination of employment due to death or
Disability occurs after a Change-in-Control of the Company, the total of such
payments shall be made in a lump sum within thirty (30) days following the Date
of Termination. Notwithstanding any provision to the contrary in any Company
stock plan, or under the terms of any grant, award agreement or form for
exercising any right under any such plan (including, without limitation, the
agreements evidencing the Stock Option and the Restricted Stock Unit Grant), any
stock options, restricted stock awards, restricted stock unit awards, stock
appreciation rights or other equity participation rights held by Executive as of
the date of death or Disability shall become exercisable or vested, as the case
may be, with respect to all time-based awards as to an additional number of
shares equal to the number that would have been exercisable or vested as of the
end of the twelve (12) month period immediately following the Date of
Termination, but all performance-based vesting awards that have not vested as of
such Date of Termination shall be forfeited as of such date.

4.3.2.   With Cause or Without Good Reason. If Executive’s employment with the
Company terminates pursuant to Section 4.1.3 or Section 4.1.5, (i) all payments
and benefits provided to Executive under this Agreement shall cease as of the
Date of Termination, except that Executive shall be entitled to any amounts
earned, accrued or owing but not yet paid under Section 3.1 and any benefits due
in accordance with the terms of any applicable benefit plans and programs of the
Company and (ii) all vesting of all stock options, restricted stock awards,
restricted stock unit awards, stock appreciation rights or other equity
participation rights then held by the Executive shall immediately cease as of
the date Executive’s employment with the Company terminates.

 

4.3.3.

Without Cause or with Good Reason Other than during a Potential Change-in-

 

8

 

  

--------------------------------------------------------------------------------

Control Period or After a Change-in-Control of the Company. If Executive’s
employment with the Company terminates pursuant to Section 4.1.4 or Section
4.1.6, other than during a Potential Change-in-Control period or within twelve
(12) months after a Change-in-Control of the Company, subject to the general
release requirement in Section 4.5:

(i)   Within thirty (30) days following the Date of Termination, the Company
shall pay Executive in a lump sum in cash the sum of (a) any accrued but unpaid
Base Salary through the Date of Termination plus (b) the Annual Incentive Bonus
for the fiscal year preceding the fiscal year in which the Date of Termination
occurs, if earned and unpaid, plus (c) any accrued but unused vacation pay;

(ii)   The Company shall pay Executive, as severance pay, his Base Salary in
effect as of the Date of Termination in accordance with Section 3.1 for twelve
(12) months after the Date of Termination (the “Severance Pay Period”);

(iii)   The Company shall pay Executive the Annual Incentive Bonus for the year
in which the Date of Termination occurred, in the amount of Executive’s Target
Bonus multiplied by the applicable actual plan payout factor and pro rated by
the number of months Executive was employed by the Company during the year of
the Date of Termination; provided, however, that any individual performance
component of such payout factor shall be determined by the Compensation
Committee of the Board of Directors or the Chief Executive Officer, as it or he
deems appropriate under the circumstances in its or his sole discretion; and
provided further, that such Annual Incentive Bonus will be paid only if the
Company pays bonuses, on account of the year in which the Date of Termination
occurred, to executives who remain employed with the Company and will be paid in
a lump sum on or about the date on which the Company pays bonuses to executives
who remain employed with the Company;

 

(iv)   If Executive is eligible to receive and elects to continue receiving any
group medical, dental and vision insurance coverage under COBRA, the Company
shall reimburse the monthly COBRA premium in an amount equal to the portion of
such premium that the Company pays on behalf of active and similarly situated
employees receiving the same type of coverage until the earlier of (a) the end
of the Severance Pay Period or (b) the date on which Executive becomes eligible
to receive group medical, dental and vision insurance benefits from another
employer that are substantially equivalent to those provided by the Company as
of the Date of Termination (Executive agrees to notify the Company in writing
promptly upon becoming eligible to receive such group medical, dental and vision
insurance from another employer);

 

(v)

The Company shall provide Executive, at the Company’s sole cost, with executive

 

9

 



--------------------------------------------------------------------------------

outplacement assistance in accordance with the Company’s then-current executive
outplacement program, provided that no outplacement benefits shall be provided
after the end of the first calendar year following the calendar year in which
the Date of Termination occurs;

(vi)   Notwithstanding any provision to the contrary in any Company stock plan,
or under the terms of any grant, award agreement or form for exercising any
right under any such plan (including, without limitation, the agreements
evidencing the Stock Option and the Restricted Stock Unit Grant), any stock
options, restricted stock awards, restricted stock unit awards, stock
appreciation rights or other equity participation rights held by Executive as of
the Date of Termination become exercisable or vested, as the case may be, with
respect to all time-based vesting awards as to an additional number of shares
equal to the number that would have been exercisable or vested as of the end of
the twelve (12) month period immediately following the Date of Termination, but
all performance-based vesting awards that have not vested as of the Date of
Termination shall be forfeited as of such date exceptthat if the Date of
Termination takes place after December 31 of a calendar year during the Term but
prior to the computation of ROE with respect to such calendar year, a
determination will be made as to the additional number of shares, if any, to be
vested as a result of such ROE computation, prior to the forfeiture of the
remaining unvested shares; and

(viii)   Executive shall be entitled to exercise any such options or other
awards or equity participation rights until the earlier of (a) 12 months after
the Date of Termination and (b) the expiration date, if any, of such options,
other awards or equity participation rights, but all performance-based vesting
awards that have not vested as of the Date of Termination shall be forfeited as
of such date. No other payments or benefits shall be due under this Agreement to
Executive, but Executive shall be entitled to any benefits accrued or earned in
accordance with the terms of any applicable benefit plans and programs of the
Company.

 

4.3.4.   Without Cause or with Good Reason After a Change-in-Control of the
Company. If, within twelve (12) months after a Change-in-Control of the Company,
Executive shall terminate Executive’s employment pursuant to Section 4.1.6 or
the Company shall terminate Executive’s employment pursuant to Section 4.1.4,
then in any such event, subject to the general release requirement in Section
4.5:

(i)   The Company shall pay Executive as severance pay (without regard to the
provisions of any benefit plan) in a lump sum in cash no more than thirty
(30) days following the Date of Termination, the following amounts:

 

(a)

the sum of (A) Executive’s accrued but unpaid Base Salary through the Date of
Termination, plus (B) the Annual Incentive Bonus for the fiscal year preceding
the fiscal year in which the Date of Termination occurs, if

 

10

 



--------------------------------------------------------------------------------

earned and unpaid, plus (C) the product of (1) Executive’s Termination Bonus
Amount, and (2) the Pro Ration Percentage, plus (D) any accrued but unused
vacation pay; and

   

(b)

the amount equal to one and a half (1.5) times the sum of (A) Executive’s Base
Salary in effect as of the Date of Termination, plus (B) Executive’s Termination
Bonus Amount.

(ii)   If Executive is eligible to receive and elects to continue receiving any
group medical, dental and vision insurance coverage under COBRA, the Company
shall reimburse the monthly COBRA premium (on a fully grossed up basis, if such
reimbursement is taxable to Executive) in an amount equal to the portion of such
premium that the Company pays on behalf of active and similarly situated
employees receiving the same type of coverage until the earlier of (a) the date
that is eighteen (18) months after the Date of Termination or (b) the date on
which Executive becomes eligible to receive group medical, dental and vision
insurance benefits from another employer that are substantially equivalent
(including, without limitation, equivalent as to benefits, premiums and co-pay
amounts) to those provided by the Company as of the Date of Termination
(Executive agrees to notify the Company in writing promptly upon becoming
eligible to receive such group medical, dental and vision insurance from another
employer);

(iii)   Notwithstanding anything to the contrary in the applicable stock option
or restricted stock unit agreement (including, without limitation, the
agreements evidencing the Stock Option and the Restricted Stock Unit Grant), the
exercisability of all outstanding stock options, restricted stock awards,
restricted stock unit awards, stock appreciation rights and other equity
participation rights (including the right to receive restricted stock pursuant
to the Restricted Stock Unit Grant or other instrument) then held by Executive
with respect to the common stock of the Company (or securities exchanged for
such common stock in connection with the Change-in-Control of the Company) shall
accelerate in full and Executive shall be entitled to exercise any such options
or other awards or equity appreciation rights until eighteen (18) months after
the Date of Termination; and

(iv)   The Company shall provide Executive, at the Company’s sole cost, with
executive outplacement assistance in accordance with the Company’s then-current
executive outplacement program, provided that no outplacement benefits shall be
provided after the end of the second calendar year following the calendar year
in which the Date of Termination occurs.

4.3.5.   Without Cause or with Good Reason During a Potential Change-in-Control
Period. If, during the existence of a Potential Change-in-Control Period,
Executive shall terminate Executive’s

 

11

 



--------------------------------------------------------------------------------

employment pursuant to Section 4.1.6 or the Company shall terminate Executive’s
employment pursuant to Section 4.1.4, then in any such event, subject to the
general release requirement in Section 4.5, Executive shall receive the
payments, benefits and rights set forth in Sections 4.3.4, except that any
amounts payable pursuant to Section 4.3.4(i)(b) shall be paid over the eighteen
(18) month period that commences on the Date of Termination, if such date occurs
more than thirty (30) days prior to the Change-in-Control of the Company that is
the subject of the Potential Change-in-Control Period; otherwise, such amount
shall be paid in a lump sum on the date that such Change-in-Control of the
Company occurs. Notwithstanding the foregoing, if the Change-in-Control of the
Company (that is the subject of the Potential Change-in-Control Period) occurs
more than thirty (30) days after the Date of Termination, and payments of the
amount payable pursuant to Section 4.3.4(i)(b) have begun over an 18-month
period, pursuant to the preceding sentence, the balance of the amount payable
pursuant to Section 4.3.4(i)(b) shall be paid to Executive in a lump sum on the
date such Change-in-Control of the Company occurs.

 

4.4.

Section 409A.

4.4.1.   Payments to Executive under this Article 4 shall be bifurcated into two
portions, consisting of a portion that does not constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Code and a
portion that does constitute nonqualified deferred compensation. Payments
hereunder shall first be made from the portion, if any, that does not consist of
nonqualified deferred compensation until it is exhausted and then shall be made
from the portion that does constitute nonqualified deferred compensation.
However, if Executive is a “specified employee” as defined in Section
409A(a)(2)(B)(i) of the Code, to the extent required by Section 409A of the
Code, the commencement of the delivery of any such payments that constitute
nonqualified deferred compensation will be delayed to the date that is six (6)
months and one (1) day after Executive’s Date of Termination (the “Earliest
Payment Date”). Any payments that are delayed pursuant to the preceding sentence
shall be paid on the Earliest Payment Date. The determination of whether, and
the extent to which, any of the payments to be made to Executive hereunder are
nonqualified deferred compensation shall be made after the application of all
applicable exclusions under Treasury Reg. § 1.409A-1(b)(9). Any payments that
are intended to qualify for the exclusion for separation pay due to involuntary
separation from service set forth in Treasury Reg. § 1.409A-1(b)(9)(iii) must be
paid no later than the last day of the second taxable year of Executive
following the taxable year of Executive in which the Date of Termination occurs.

4.4.2.   The parties acknowledge and agree that the interpretation of Section
409A of the Code and its application to the terms of this Agreement are
uncertain and may be subject to change as additional guidance and
interpretations become available. Anything to the contrary herein
notwithstanding, all benefits or payments provided by the Company to Executive
that would be deemed to constitute “nonqualified deferred compensation” within
the meaning of Section 409A of the Code are intended to comply with Section 409A
of the Code. If, however, any such benefit or payment is deemed to not comply
with Section 409A of the Code, the Company and Executive agree to renegotiate in
good faith any such benefit or payment (including, without limitation, as to the
timing of any severance payments payable hereof) so that either (i) Section 409A
of the Code will not apply or (ii) compliance with Section 409A of the Code will
be achieved; provided, however, that any deferral of payments or other benefits
shall be only for such time period as may be required to comply with

 

12

 



--------------------------------------------------------------------------------

Section 409A; and provided, further, that payments or other benefits that occur
as a result of the application of this section shall themselves comply with
Section 409A of the Code.

4.5.      General Release. In order to be eligible to receive any of the salary
or benefits under Article 4 hereof, Executive (or his personal representative,
if applicable) shall be required to execute and deliver to the Company (without
subsequent revocation) a general release of claims against the Company,
excluding any claims concerning the Company’s obligations under this Agreement
in a form provided by and reasonably satisfactory to the Company which shall
contain a release of claims by Executive substantially in the form attached
hereto as Exhibit A, and shall be required to sign such other agreements as
executive employees of the Company are generally required to sign if Executive
shall not have already done so, provided, however, that such other agreements do
not cause any changes to the provisions herein or in any restricted stock,
restricted stock unit, stock option or similar compensatory or benefit agreement
between the Executive and the Company. The Company shall have no other liability
or obligation under this Agreement to Executive’s executors, legal
representatives, administrators, heirs or assigns or any other person claiming
under or through Executive.

Article 5. Non-Competition and Non-Solicitation

5.1.      Non-Competition and Non-Solicitation. Executive acknowledges the
highly competitive nature of the businesses of the Company and accordingly
agrees that while Executive is employed by the Company and for a period of the
longer of (i) one year after the Date of Termination, in the case of a
termination other than within 12 months after a Change-in-Control of the
Company, and (ii) 18 months after the Date of Termination in the case of a
termination within 12 months after a Change-in-Control of the Company:

5.1.1.   Executive will not perform services for or own an interest in (except
for investments of not more than five percent (5%) of the equity interest in a
company or entity in which Executive does not actively participate in
management) any firm, person or other entity that competes or plans to compete
in any geographic area with the Company in the business of the development,
manufacture, promotion, distribution or sale of digital film, video or audio
production tools, including, but not limited to, editing, live sound, broadcast
or newsroom products or automation systems, content-creation tools, media
storage, computer graphics or on-air graphics, or other business or services in
which the Company is engaged or plans (as evidenced by consideration by the
Company’s executive staff or by the Board) to engage at the time Executive’s
employment with the Company terminates.

5.1.2.   Executive will not directly or indirectly assist others in engaging in
any of the activities in which Executive is prohibited to engage by
Section 5.1.1.

5.1.3.   Executive will not directly or indirectly either alone or in
association with others (i) solicit or employ, or permit any organization
directly or indirectly controlled by Executive to solicit or employ, any person
who was employed by the Company or was engaged as an independent contractor at
any time within six months prior to such solicitation or employment, or (ii)
solicit, hire or engage as an independent contractor, or permit any organization
directly or indirectly controlled by Executive to solicit, hire or engage as an
independent contractor, any person who was employed by the Company or was
engaged as an independent

 

13

 



--------------------------------------------------------------------------------

contractor at any time within six months prior to such solicitation, hiring or
engagement or (iii) solicit, or permit any organization directly or indirectly
controlled by Executive, to solicit any person who is an employee of the Company
to leave the employ of the Company.

5.1.4.   Executive will not directly or indirectly either alone or in
association with others solicit, or permit any organization directly or
indirectly controlled by Executive to solicit, any current or future customer or
supplier of the Company to cease doing business in whole or in part with the
Company or otherwise adversely modify his, her or its business relationship with
the Company.

5.2.      Reasonableness of Restrictions. It is expressly understood and agreed
that (i) although Executive and the Company consider the restrictions contained
in this Article 5 to be reasonable, if a final judicial determination is made by
a court of competent jurisdiction that the time or territory or any other
restriction contained in this Article 5 is unenforceable, such restriction shall
not be rendered void but shall be deemed to be enforceable to such maximum
extent as such court may determine or indicate to be enforceable and (ii) if any
restriction contained in this Agreement is determined to be unenforceable and
such restriction cannot be amended so as to make it enforceable, such finding
shall not affect the enforceability of any other restrictions contained herein.

5.3.      Remedies for Breach. Executive acknowledges and agrees that the
Company’s remedies at law for a breach or threatened breach of any of the
provisions of this Article 5 would be inadequate and, in recognition of this
fact, Executive agrees that, in the event of such a breach or threatened breach,
in addition to any remedies at law, the Company, without posting any bond, shall
be entitled to obtain equitable relief in the form of specific performance,
temporary restraining orders, temporary or permanent injunctions or any other
equitable remedy which may then be available. In addition, in the event of a
breach of Article 5 which is not remedied after ten (10) days’ written notice
from the Company (if such breach is susceptible to cure), whether or not
Executive is employed by the Company, the Company shall cease to have any
obligations to make payments to Executive under this Agreement (except for
payments, if any, earned prior to such breach).

Article 6. Assignment of Inventions and Non-Disclosure

 

6.1.

Proprietary Information.

6.1.1.   Executive agrees that all information and know-how, whether or not in
writing, of a private, secret or confidential nature concerning (i) the
Company's present or future business or financial affairs, (ii) the research and
development or investigation activities of the Company, or (iii) the business
relations and affairs of any client, customer or vendor of the Company, of which
such information is not generally known to the public, industry or trade, and
which the Company takes reasonable steps to safeguard and protect from
disclosure (collectively, "Proprietary Information") is and shall be the
exclusive property of the Company. By way of illustration, but not limitation,
Proprietary Information includes trade secrets, inventions, products, processes,
methods, techniques, formulas, compositions, compounds, projects, developments,
plans, research data, clinical data, financial data, personnel data of other
employees, computer programs and customer and supplier lists. Executive will not
at any time, either during or after employment with the Company, disclose

 

14

 



--------------------------------------------------------------------------------

any Proprietary Information to others outside the Company except as required in
the performance of his duties for the Company (and under an appropriate
confidentiality agreement), or as required by law, or use the same for any
unauthorized purposes without prior written approval by the Company unless and
until such Proprietary Information has become public knowledge without fault by
Executive.

6.1.2.   Executive agrees that all files, letters, memoranda, reports, records,
data, sketches, drawings, laboratory notebooks, program listings, or other
written, photographic, or other tangible material containing Proprietary
Information, whether created by Executive or others, which shall come into his
custody or possession, shall be and are the exclusive property of the Company to
be used by Executive only in the performance of his duties for the Company. All
such records or copies thereof and all tangible property of the Company in
Executive’s custody or possession shall be delivered to the Company, upon the
earlier of (i) a request by the Company or (ii) termination of Executive’s
employment. After such delivery, Executive shall not retain any such records or
copies thereof or any such tangible property.

6.1.3.   Executive agrees that his obligation not to disclose or to use
information, know-how and records of the types set forth in paragraphs 6.1.1 and
6.1.2 above, and his obligation to return records and tangible property, set
forth in paragraph 6.1.2 above, also extend to such types of information,
know-how, records and tangible property of clients and customers of the Company
or vendors and suppliers to the Company or other third parties who may have
disclosed or entrusted the same to the Company or to Executive in the course of
the Company's business.

 

6.2.

Innovations.

6.2.1.   As used herein, the term “Innovation(s)” means any new or useful art,
discovery, improvement, developments or inventions whether or not patentable,
and all related know-how, designs, maskworks, trademarks, formulae, processes,
manufacturing techniques, trade secrets, ideas, artwork, software or other
copyrightable or patentable works, including all rights to obtain, register,
perfect and enforce these proprietary interests. Executive shall make full and
prompt disclosure to the Company of all Innovations whether patentable or not,
which are created, made, conceived or reduced to practice by Executive or under
Executive’s direction or jointly with others during his employment by the
Company, whether or not during normal working hours or on the premises of the
Company.

6.2.2.   Executive agrees to assign and does hereby grant and assign to the
Company (or any person or entity designated by the Company) all of Executive’s
right, title and interest in and to all Innovations and all related patents,
patent applications, copyrights and copyright applications, which Executive may
solely or jointly conceive, develop or reduce to practice during the period of
Executive’s employment with the Company. This paragraph 6.2.2 shall not apply to
Innovations that do not relate to the present or planned business or research
and development of the Company and which are made and conceived by Executive not
during normal working hours, not on the Company's premises and not using the
Company's tools, devices, equipment or Proprietary Information. Executive
acknowledges that, to the extent this Agreement is construed in accordance with
the laws of any state which precludes a requirement in an employee agreement to
assign certain classes of inventions made by an employee, this paragraph 6.2.2
shall be interpreted not to apply to any invention that a court rules and/or the
Company agrees falls within such classes.

 

15

 



--------------------------------------------------------------------------------

 

6.2.3.   Executive agrees to cooperate fully with the Company, both during and
after his employment with the Company, with respect to the procurement,
maintenance and enforcement of all intellectual property rights, including but
not limited to copyrights and patents (both in the U.S. and foreign countries),
relating to Innovations. Executive agrees to sign all papers, including, without
limitation, copyright applications, patent applications, declarations, oaths,
formal assignment of priority rights, and powers of attorney, which the Company
may deem necessary or desirable in order to protect its rights, and interests in
any Innovations assigned by Executive to the Company pursuant to paragraph 6.2.2
above or otherwise.

6.2.4.   Prior to the Effective Date, Executive shall deliver to Company, and
Company shall acknowledge receipt signed by an officer of the Company (a copy of
which shall be returned to Executive) a list describing all inventions, original
works of authorship, developments, improvements and trade secrets that were made
by Executive prior to the Effective Date (collectively referred to as "Prior
Inventions"), which belong to Executive, and which are not assigned to the
Company hereunder. If no such list is delivered prior to the Effective Date,
Executive represents that there are no such Prior Inventions. If in the course
of his employment with the Company, Executive incorporates into a Company
product, process or machine a Prior Invention owned by Executive or in which
Executive has an interest, the Company is hereby granted and shall have a
nonexclusive, royalty-free, irrevocable, perpetual, worldwide license to make,
have made, modify, use and sell such Prior Invention as part of or in connection
with such product, process or machine.

6.3.      Other Agreements. Executive hereby represents that, except as he has
disclosed in writing to the Company, he is not bound by the terms of any
agreement with any previous employer or other party to refrain from using or
discussing any trade secret or confidential or proprietary information in the
course of his employment with the Company, or to refrain from competing,
directly or indirectly, with the business of such previous employer or any other
party. Executive represents that his performance of all the terms of this
Agreement and as an employee of the Company does not and will not breach any
agreement to keep in confidence proprietary information, knowledge or data
acquired by Executive in confidence or in trust prior to his employment with the
Company, and Executive shall not disclose to the Company or induce the Company
to use any confidential or proprietary information or material belonging to any
previous employer or others.

6.4.      United States Government Obligations. Executive acknowledges that the
Company from time to time may have agreements with other persons or with the
United States government, or agencies thereof, which impose obligations or
restrictions on the Company regarding inventions made during the course of work
under such agreements or regarding the confidential nature of such work.
Executive agrees to be bound by all such obligations and restrictions that are
made known to him and to take all action necessary to discharge the obligations
of the Company under such agreements.

Article 7. Miscellaneous

7.1.      Indemnification. Executive shall be entitled to indemnification as set
forth in Article Eleventh of the Company’s Certificate of Incorporation, a copy
of which has been provided to Executive. A directors’

16

 



--------------------------------------------------------------------------------

and officers’ liability insurance policy (or policies) shall be kept in place,
during the Term of this Agreement and thereafter until at least the fourth
anniversary of the date the Agreement is terminated for any reason, providing
coverage to Executive that is no less favorable to him in any respect
(including, without limitation, with respect to scope, exclusions, amounts and
deductibles) than the coverage then being provided to any other present or
former officer or director of the Company.

7.2.      No Mitigation. The Company agrees that, except as specifically set
forth in Section 4.3.3(iv) and Section 4.3.4(ii) regarding COBRA premium
reimbursement, (i) if Executive's employment is terminated during the term of
this agreement, Executive is not required to seek other employment or to attempt
in any way to reduce any amounts payable to Executive by the Company and (ii)
the amount of any payment provided hereunder shall not be reduced by any
compensation earned by Executive.

7.3.      Obligation of Successors. Any successor to substantially all of the
Company’s assets and business, whether by merger, consolidation, purchase of
assets or otherwise, shall succeed to the rights and obligations of the Company
hereunder. As used in this Agreement, “Company” shall mean the Company as
defined above and any successor to substantially all of its assets and business
or which otherwise becomes bound by all the terms and provisions of this
Agreement by operation of law.

7.4.      Notice. All notices required or permitted hereunder shall be in
writing and deemed effectively given (i) when delivered in person, (ii) on the
third business day after mailing by registered or certified mail, postage
prepaid, (iii) on the next business day after delivery to an air courier for
next day delivery, paid by the sender, or (iv) when sent by telecopy or
facsimile transmission during normal business hours (9:00 a.m. to 5:00 p.m.)
where the recipient is located (or if sent after such hours, as of commencement
of the next business day), followed within twenty-four (24) hours by
notification pursuant to any of the foregoing methods of delivery, in all cases
addressed to the other party hereto as follows:

 

(a)

If to the Company:

Avid Technology, Inc.

One Park West

Tewksbury, MA 01876

Attention: General Counsel

Facsimile: (978) 548-4639

 

(b)

If to Executive:

Christopher C. Gahagan

2 Gable Ridge Road

Westborough, MA 01581

 

or at such other address or addresses as either party shall designate to the
other in accordance with this section.

 

7.5.

Survival. The respective rights and obligations of the parties under this
Agreement shall

 

17

 



--------------------------------------------------------------------------------

survive any termination of Executive’s employment to the extent necessary to the
intended preservation of such rights and obligations. Notwithstanding the
termination of this Agreement or Executive’s services hereunder for any reason,
Article 5 shall survive any such termination.

7.6.      Complete Agreement; Amendments. This Agreement constitutes the entire
agreement between the parties with respect to the subject matter hereof and
supersedes any and all prior agreements between the parties with respect to the
subject matter hereof. This Agreement may not be modified or amended except upon
written amendment approved by the Compensation Committee of the Board, and
executed by a duly authorized officer of the Company and by Executive. No waiver
by either party hereto at any time of any breach by the other party hereto of,
or compliance with, any condition or provision of this Agreement to be performed
by such other party shall be deemed a waiver of similar or dissimilar provisions
or conditions at the same or at any time prior or subsequent time.
Notwithstanding the foregoing, the Company may unilaterally modify or amend this
Agreement if such modification or amendment is approved by the Compensation
Committee of the Board and made to all other executive employment agreements
entered into between the Company and its then-current executive officers.

7.7.      Applicable Law. This Agreement shall be interpreted in accordance with
the laws of the Commonwealth of Massachusetts (without reference to the
conflicts of laws provisions thereof) and the parties hereby submit to the
jurisdiction of the courts of that state.

7.8.      Waiver of Jury Trial. Executive hereby irrevocably waives any right to
a trial by jury in any action, suit, or other legal proceeding arising under or
relating to any provision of this Agreement.

7.9.      Severability. If any non-material provision of this Agreement shall be
held invalid or unenforceable, it shall be deemed to be deleted or qualified so
as to be enforceable or valid to the maximum extent permitted by law, and the
remaining provisions shall continue in full force and effect.

7.10.    Binding Effect. This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective heirs, executors,
administrators, legal representatives, successors, assigns and personal
representatives, except that the duties, responsibilities and rights of
Executive under this Agreement are of a personal nature and shall not be
assignable or delegatable in whole or in part by Executive, except to the extent
that the rights of Executive hereunder may be enforceable by his heirs,
executors, administrators or legal representatives. If Executive should die
while any amounts would still be payable to Executive hereunder if Executive had
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to Executive’s devisee,
legatee or other designee or, if there be no such designee, to Executive’s
estate.

7.11.    Captions. Captions of sections have been added only for convenience and
shall not be deemed to be a part of this Agreement.

7.12.    Withholding. The Company may withhold from any amounts payable under
this Agreement such federal, state, local or foreign taxes as shall be required
to be withheld pursuant to any applicable law or regulation.

 

18

 



--------------------------------------------------------------------------------

 

7.13.    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one in the same instrument.

7.14.    Non-Disparagement.  Executive will not disparage the Company or any of
its directors, officers, agents or employees or otherwise take any action which
could reasonably be expected to adversely affect the reputation of the Company
or the personal or professional reputation of any of the Company’s directors,
officers, agents or employees.  Nothing in this paragraph will prevent Executive
from disclosing any information to his attorneys or in response to a lawful
subpoena or court order requiring disclosure of information.

7.15     Further Assurances. Each party agrees to furnish and execute additional
forms and documents, and to take such further action, as shall be reasonable and
customarily required in connection with the performance of this Agreement or the
payment of benefits hereunder. In addition, following the termination of
Executive’s employment with the Company, Executive shall reasonably cooperate
with the Company to effect a smooth transition with respect to any activities
Executive engaged in on behalf of the Company, at the Company’s behest, and
otherwise in the conduct of Executive’s activities as an employee of the
Company, including, without limitation, providing the Company with (or directing
the Company to the location of) business records and other information relating
to the Company’s business.

IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Executive Employment Agreement as of the date first above written.

Avid Technology, Inc.

 

 

By: /s/ Kenneth A. Sexton  

 

Name:

Kenneth A. Sexton

Title:   Executive Vice President, Chief Financial Officer and Chief
Administrative Officer

 

 

/s/ Christopher C. Gahagan  

 

 

19

 



--------------------------------------------------------------------------------

Exhibit A

 

Release provision pursuant to Section 4.5 of the Executive Employment Agreement
 

 

In consideration of the payment of the severance benefits, which the Executive
acknowledges he would not otherwise be entitled to receive, the Executive hereby
fully, forever, irrevocably and unconditionally releases, remises and discharges
the Company, its officers, directors, stockholders, corporate affiliates,
subsidiaries, parent companies, agents and employees (each in their individual
and corporate capacities, and collectively referred to hereinafter as the
“Released Parties”) from any and all claims, charges, complaints, demands,
actions, causes of action, suits, rights, debts, sums of money, costs, accounts,
reckonings, covenants, contracts, agreements, promises, doings, omissions,
damages, executions, obligations, liabilities, penalties and expenses (including
attorneys’ fees and costs), of every kind and nature that the Executive ever had
or now has against any or all of the Released Parties, whether existing or
contingent, known or unknown, including but not limited to: any and all claims
arising out of or relating to Executive’s employment with and/or separation from
any of the Released Parties or arising out of your relation in any capacity to
any of the Released Parties; any and all claims under any Federal, state, or
local constitution, law, or regulation; any and all wage and hour claims and
claims for discrimination, harassment, or retaliation (including claims of age
discrimination under the Age Discrimination in Employment Act, 29 U.S.C. §621 et
seq. or any other law prohibiting age discrimination); any and all common law
claims including, but not limited to, actions in defamation, intentional
infliction of emotional distress, misrepresentation, fraud, wrongful discharge,
and breach of contract; and any and all claims to any non-vested ownership
interest in the Company, contractual or otherwise. This release is intended to
be all encompassing and to act as a full and total release of all claims,
whether specifically enumerated above or not, that Executive may have or have
had against any or all of the Released Parties up to the date Executive signs
this Agreement, but nothing in this Agreement prevents Executive from filing a
charge with, cooperating with, or participating in any proceeding before the
Equal Employment Opportunity Commission or a state fair employment practices
agency (except that Executive acknowledges that he may not be able to recover
any monetary benefits in connection with any such claim, charge or proceeding
and provided further, however, that nothing herein is intended to be construed
as releasing the Company from any obligation set forth in this Agreement.

 

The Executive acknowledges that he has been given at least twenty-one (21) days
to consider this Agreement and that the Company advised him to consult with any
attorney of his own choosing prior to signing this Agreement. The Executive
further acknowledges that he may revoke this Agreement for a period of seven (7)
days after the execution of this Agreement, and the Agreement shall not be
effective or enforceable until the expiration of this seven (7) day revocation
period. The Executive understands and agrees that by entering into this
Agreement he is waiving any and all rights or claims he might have under the Age
Discrimination in Employment Act, as amended by the Older Workers Benefit
Protection Act, and that he has received consideration beyond that to which he
was previously entitled.

 

 

20

 



 